Citation Nr: 0639750	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  01-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of an 
injury to the left fibula. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
February 1968.  


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of a VA 
Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in June 2005, the Board denied the veteran's claim 
of entitlement to service connection for PTSD and remanded 
the issue of entitlement to service connection for residuals 
of an injury to the left fibula to the agency of original 
jurisdiction (AOJ).  Thereafter, the Secretary and the 
veteran (the parties) filed a joint motion for remand in 
regard to the issue of service connection for PTSD.  In 
October 2006, the Court vacated that part of the Board's June 
2006 Board decision that denied service connection for PTSD.  
The case has been returned to the Board for further appellate 
review.

In November 2006, the veteran, through his representative, 
indicated that he desired not to have this case remanded to 
the AOJ.  The Board, however, is bound by the directives of 
the Court.  Thus, the issue in regard to service connection 
for PTSD is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a left fibula injury are attributable to 
service.  


CONCLUSION OF LAW

A left fibula disorder was incurred in service.  38 U.S.C.A. 
§1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In April 2001, the veteran was sent 
VCAA notification.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, a 
document issued in August 2001 constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The veteran had competent 
representation and opportunity for a hearing.  The record 
shows that the veteran was able to meaningfully participate 
in the adjudication of the claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in April 2001.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the claimant about the information and evidence the VA would 
seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the AOJ to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.
 
As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, any defect in regard to the effective date or the 
disability rating assigned can be addressed once the AOJ has 
implemented the grant of service connection.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Essentially, the veteran asserts that he has residuals of an 
injury to the left fibula as a result of service.  Service 
medical records reflect that on April 2, 1966, the veteran 
fell and turned his leg earlier in the evening and noticed a 
knot on the side of the left leg.  On examination, spasm of 
the muscles of the anterior compartment with prominence of, 
what appeared to be, the fibular head, was noted.  There was 
full range of motion with pain on extension.  An April 12, 
1966 medical record reflects complaints of pain and indicates 
that a cast was applied, and that he was given crutches.  On 
April 27, 1966 the veteran was discharged from crutches, 
advised to use an ace bandage for one week, and given light 
duty for 10 days.  While not a model of clarity, the 
September 2005 VA examiner noted a history of dislocation of 
the fibula during service, and stated that it was at least as 
likely as not that weakness and lack of endurance in the left 
knee were related to the in-service injury.  Under these 
circumstances, the Board finds the evidence is in support of 
the claim for service connection for residuals of injury to 
the left fibula.  Consequently, the benefits sought on appeal 
are granted.  


ORDER

Entitlement to service connection for residuals of a left 
fibula dislocation manifested by weakness and lack of 
endurance is granted.


REMAND

The Joint Remand notes that the veteran's unit records have 
not been obtained and/or verification of the claimed in-
service stressors has not been attempted.  See Joint Motion 
for Remand at 4 (2006).  The AOJ should attempt to obtain the 
veteran's unit records from the appropriate service 
department.  

Accordingly, the case is REMANDED for the following 
action:

1.  The AOJ must comply with the Joint Motion 
for Remand, to include attempting to obtain 
the veteran's unit records from the 
appropriate sources, to include the 
Operational Report - Lessons Learned (ORLL) 
from the Department of Defense, the National 
Personnel Records Center (NPRC), and the 
United States Armed Services Center for 
Research of Unit Records (CURR).  

2.  Thereafter, if the AOJ determines the 
veteran did not engage in combat with the 
enemy, the AOJ should attempt to verify the 
veteran's claimed in-service stressors with 
the appropriate service department.  

3.  Thereafter, the veteran's claim should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be allowed 
for response by the veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


